                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RICHARD ANROLD NESMITH,                       )
                                              )
                       Plaintiff,             )       Civil Action No. 19-1373
                                              )
               v.                             )       Judge Cathy Bissoon
                                              )       Magistrate Judge Lisa Pupo Lenihan
BEAVER COUNTY TASK FORCE,                     )
et al.,                                       )
                                              )
                       Defendants.            )


                                    MEMORANDUM ORDER

       This case has been referred to Magistrate Judge Lisa Pupo Lenihan for pretrial

proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On February 6, 2020, the Magistrate Judge issued a Report (Doc. 5) recommending that

Plaintiff’s case be dismissed under Poulis v. States Farm Fire & Cas. Co., 747 F.2d 863

(3d Cir. 1984). Service of the Report and Recommendation (“R&R”) was made on Plaintiff and,

shortly before the objections-period expired, Plaintiff submitted a two-sentence written

statement: “I have been unable to pursue the above case due to surgery, chronic illness and

continuing cancer treatment. Please continue this case.” Doc. 7.

       In light of Plaintiff’s pro se status, the Court will construe Plaintiff’s submission as

Objections, and they are OVERRULED. Assuming Plaintiff requests that his case be continued,

for an indefinite period, until his health condition(s) either permit or preclude a meaningful

prosecution of his grievances – such an approach is not supported by the law. Otherwise,

Plaintiff’s filing does not undermine the Magistrate Judge’s well-reasoned Poulis analyses.
       Accordingly, and after a de novo review of the pleadings and documents in the case,

together with the Report and Recommendation and the Objections thereto, the following Order is

entered:

       This case is DISMISSED under Poulis v. States Farm Fire & Cas. Co., 747 F.2d 863

(3d Cir. 1984), and the Magistrate Judge’s R&R (Doc. 5) hereby is adopted as the Opinion of the

District Court.

       IT IS SO ORDERED.



March 3, 2020                                      s\Cathy Bissoon
                                                   Cathy Bissoon
                                                   United States District Judge

cc (via First-Class U.S. Mail):

Richard Nesmith
149 Colonial Oaks Drive Apt 77d
Beaver Falls, PA 15010




                                               2
